canal corporation and subsidiaries formerly chesapeake corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date w a wholly owned subsidiary of parent p proposed to transfer its assets and most of its liabilities to a newly formed llc in which w and gp an unrelated corporation would have ownership interests p hired s an investment bank and pwc an accounting firm to advise it on structuring the transaction with gp p also asked pwc to issue an opinion on the tax consequences of the transaction and conditioned the closing on receiving a should opinion from pwc that the transaction qualified as tax free pwc issued an opinion that the transaction should not be treated as a taxable sale but rather as a tax-free contribution of property to a partnership w contributed approximately two-thirds of the llc’s total assets in in exchange for a 5-percent interest in the llc and a special distribution of cash w used a portion of the cash to make a loan to p in return for a note from p w’s only assets after the transaction were its llc interest the note from p and a corporate jet the llc obtained the funds for the cash distribution by receiving a bank loan gp guaranteed the llc’s obligation to repay the loan w agreed to indemnify gp if gp were called on to pay the principal of the bank loan pursuant to its guaranty the llc thereafter borrowed funds from a financial subsidiary of gp to retire the bank loan gp entered into a separate transaction in that required it to divest its entire_interest in the llc for antitrust purposes w subsequently sold its llc interest to gp and gp then sold the entire_interest in the llc to an unrelated party p reported gain from the sale on its consolidated federal_income_tax return for r determined that p should have reported a gain when w contributed its assets to the llc in r has also asserted a substantial_understatement pen- alty under sec_6662 i r c against p in his amended answer verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports held w’s asset transfer to the llc was a disguised sale under sec_707 i r c p must include gain from the sale on its consolidated federal_income_tax return for held further p is liable for an accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 i r c clifton b cates iii robert h wellen and david d sher- curt m rubin matthew i root and steven n balahtsis wood for petitioner for respondent kroupa judge respondent determined a dollar_figure deficiency in petitioner’s chesapeake federal_income_tax for the year at issue respondent asserts in his amended answer that chesapeake owes a dollar_figure substantial_understatement_of_income_tax_penalty under sec_6662 for we must determine whether chesa- peake’s subsidiary’s contribution of its assets and most of its liabilities to a newly formed limited_liability_company and the simultaneous receipt of a dollar_figure million distribution should be characterized as a disguised sale requiring chesa- peake to recognize a dollar_figure million gain in the year of contribution and distribution we hold that the transaction was a disguised sale requiring chesapeake to recognize the gain we must also determine whether chesapeake is liable for the substantial_understatement_penalty under sec_6662 we hold chesapeake is liable for the penalty findings_of_fact some of the facts have been stipulated and are so found we incorporate the stipulation of facts and the accompanying exhibits by this reference chesapeake’s principal_place_of_business at the time it filed the petition was richmond vir- ginia background of chesapeake and wisco chesapeake is a virginia corporation organized as a cor- rugated paper company in chesapeake’s business ha sec_1 all monetary amounts are rounded to the nearest dollar chesapeake corporation changed its name to canal corporation in date we refer to the corporation as chesapeake in this opinion all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner expanded over time into several paper industry segments including merchandising and specialty packaging tissue and forest and land development chesapeake eventually became a publicly traded company and served as the common parent of a group of subsidiary corporations filing consolidated fed- eral income_tax returns each subsidiary managed its own assets and liabilities chesapeake received dividends from the subsidiaries and made loans to the subsidiaries as needed chesapeake’s largest subsidiary was wisconsin tissue mills inc wisco chesapeake purchased wisco’s stock from philip morris in in a leveraged_buyout transaction wisco manufactured commercial tissue paper products including napkins table covers towels place mats wipes and facial and bathroom tissue wisco sold its products to commercial and industrial businesses such as restaurants hotels schools offices hospitals and airlines wisco accounted for percent of chesapeake’s sales and per- cent of chesapeake’s earnings before interest and tax for chesapeake and wisco shared most of the same execu- tive officers wisco incurred significant environmental liabilities during the 1950s and 1960s the environmental protection agency epa determined that a mill wisco operated contaminated the fox river in wisconsin with polychlorinated biphenyls pcbs the epa designated the fox river area as a super- fund site and held five companies including wisco involved in the contamination jointly and severally liable for the cleanup costs fox river liability philip morris indemnified chesapeake for any fox river liability costs up to the pur- chase price of wisco approximately dollar_figure million of the phillip morris indemnity remains chesapeake also pur- chased dollar_figure million of environmental remediation insurance to pay costs beyond those covered by the indemnity chesa- peake’s management estimated that wisco’s remaining fox river liability costs varied between dollar_figure million and dollar_figure mil- lion in in addition to the fox river liability wisco and other chesapeake subsidiaries also guaranteed a dollar_figure mil- lion credit facility enabling chesapeake to acquire another company in verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports tissue business tissue is a capital intensive commodities business and only the largest companies have the ability to make the investment needed to compete in the industry in the late 1990s the tissue business experienced much consolidation fort howard corporation merged with james river corpora- tion to form fort james corporation kimberly-clark cor- poration purchased scott paper company these consolida- tions put smaller tissue businesses at a strategic disadvan- tage chesapeake through wisco and chesapeake’s mexican subsidiary wisconsin tissue de mexico s a de c v wismex was a second tier player in the tissue industry chesapeake sold its retail tissue business to the fonda group inc in wisco and wismex serviced only commercial accounts and lacked the large timber bases needed to support a retail business chesapeake had only two paper mills one in wisconsin and one in arizona and thus was at a significant logistical disadvantage in servicing the southeast and northeast restructuring of chesapeake chesapeake hired tom johnson as its chief_executive_officer and chairman in mr johnson sought to restruc- ture chesapeake he wanted to move chesapeake away from its historic commodity products business and focus on spe- cialty packaging and merchandising services chesapeake’s speciality packaging business involved producing high-value custom packaging for such goods as perfume liquor and pharmaceuticals to that end chesapeake sold certain assets including a mill corrugated box plants a building products business and substantial land chesapeake acquired other businesses and assets to further its specialty packaging business commercial tissue did not fit the new specialty packaging strategy chesapeake examined several options for the future direction of wisco’s tissue business chesapeake considered maintaining the status quo management concluded how- ever that wisco would be too small to compete management further determined that internal expansion would be too dif- ficult and costly management also considered selling chesa- verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner peake and all its subsidiaries management surmised that no one would buy all the diverse subsidiary businesses for an acceptable price pete correll chief_executive_officer of georgia pacific gp made overtures to mr johnson regarding gp purchasing wisco gp’s primary business was the manufacture and dis- tribution of building products timber and paper products gp also had a small profitable tissue business that accounted for to percent of its total sales gp wanted to expand its tissue business but questioned whether gp’s business could grow internally gp viewed the purchase of wisco as a stra- tegic piece in advancing its tissue business chesapeake considered selling wisco to generate capital for chesapeake’s new specialty packaging business given chesapeake’s low tax basis in wisco however the after-tax proceeds would have been low compared to the pre-tax pro- ceeds this tax differential caused chesapeake to decide a direct sale of wisco would not be advantageous chesapeake thereafter engaged salomon smith barney salomon and pricewaterhousecoopers pwc to explore stra- tegic alternatives for the tissue business salomon rec- ommended to chesapeake’s management that the best alter- native for maximizing shareholder value would be a leveraged partnership structure with gp the leveraged partnership structure required wisco to first transfer its tissue business_assets to a joint_venture gp would then transfer its tissue business_assets to the joint_venture next the joint_venture would borrow funds from a third party and distribute the proceeds to chesapeake special distribution chesapeake would guarantee the third-party debt through a subsidiary wisco would hold a minority interest in the joint_venture after the distribution and gp would hold a majority interest salomon presented the leveraged partnership struc- ture as tax advantageous to chesapeake because it would allow chesapeake to get cash_out of the business yet still protect chesapeake from recognizing a gain when the part- nership distributed to chesapeake the proceeds from the third-party loan salomon referred to the leveraged_partnership_deal as project odyssey after homer’s the odyssey and identified chesapeake as calypso and gp as zeus verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports chesapeake’s board liked the leveraged partnership idea and thought gp seemed like a good fit as a partner chesa- peake made clear to pwc and salomon that the asset transfer and special distribution had to be nontaxable for it to approve the transaction tax_deferral enabled chesapeake to accept a lower price gp’s executives accepted the leveraged partnership struc- ture to expand its tissue business gp did not have any interest in chesapeake receiving a tax_deferral gp recog- nized however that it was a necessary part of bridging the purchase_price gap chesapeake agreed to a lower up-front valuation of wisco dollar_figure million because of the tax_deferral benefit pwc assisted salomon in negotiating and structuring the joint_venture pwc examined the transaction from both an accounting and a tax perspective pwc had served as chesa- peake’s auditor and tax preparer for many years donald compton mr compton a partner in pwc’s richmond office managed the chesapeake account and had given chesapeake advice on different tax matters in the past david miller mr miller worked with mr compton on the chesapeake and gp joint_venture pwc advised that chesapeake did not need to guarantee the debt but needed only to provide an indem- nity to the guarantor to defer tax pwc also determined that the transaction should be treated as a sale for accounting purposes mr miller helped structure the indemnity agree- ment and aided in writing the partnership_agreement indemnity agreement gp agreed to guarantee the joint venture’s debt and did not require chesapeake to execute an indemnity mr miller advised chesapeake however that an indemnity was required to defer tax on the transaction chesapeake’s execu- tives wanted to make the indemnity an obligation of wisco rather than chesapeake to limit the economic risk to wisco’s assets not the assets of chesapeake the parties to the transaction agreed that gp would guarantee the joint ven- salomon had valued wisco between dollar_figure and dollar_figure million in mr miller is a licensed attorney he practiced law with the law firm jenkens gilchrist before joining coopers lybrand’s now pwc’s washington national tax practice in he was not a practicing attorney at the time he gave the legal opinion here verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner ture’s debt and that wisco would serve as the indemnitor of gp’s guaranty wisco attempted to limit the circumstances in which it would be called upon to pay the indemnity first the indem- nity obligation covered only the principal of the joint ven- ture’s debt due in years not interest next chesapeake and gp agreed that gp had to first proceed against the joint venture’s assets before demanding indemnification from wisco the agreement also provided that wisco would receive a proportionately increased interest in the joint ven- ture if wisco had to make a payment under the indemnity obligation no provision of the indemnity obligation mandated that wisco maintain a certain net_worth mr miller determined that wisco had to maintain a net_worth of dollar_figure million to avoid taxation on the transaction gp was aware that wisco’s assets other than its interest in the joint_venture were limited gp nonetheless accepted the deal and never invoked the indemnity obligation joint_venture agreement chesapeake wisco and gp executed the joint_venture agreement the two members partners of the joint_venture were wisco and gp the agreement provided that gp would reimburse wisco for any_tax cost wisco might incur if gp were to buy out wisco’s interest in the joint_venture pwc tax opinion chesapeake hired pwc to issue an opinion on the trans- action’s federal tax implications in fact chesapeake condi- tioned the transaction’s closing upon pwc’s issuing a should tax opinion instead of mr compton the pwc partner with the long-term relationship to chesapeake pwc assigned mr miller to write the opinion in effect mr miller’s job was to review the transaction he helped structure mr miller considered three issues whether the joint_venture quali- fied as a partnership for tax purposes whether wisco was a partner in the joint_venture and whether the distribu- we use the terms partners partnership and llc for narrative convenience only as these are the terms used by the parties to the transaction no inference should be drawn from our use of such terms regarding any legal status or relationship verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports tion to chesapeake should be treated as part of a sale or qualifies under the debt-financed distribution exception chesapeake agreed to pay pwc an dollar_figure fixed fee for issuing the opinion the payment did not depend on time spent or expenses_incurred by pwc a letter pwc sent to chesapeake stated that pwc would bill chesapeake at the closing of the joint_venture financing chesapeake’s board informed mr miller that as a condition to closing the trans- action pwc would need to issue the opinion that the special distribution should not be currently taxable a should opinion is the highest level of comfort pwc offers to a client regarding whether the position taken by a taxpayer will suc- ceed on the merits mr miller and his pwc team reviewed the transaction’s structure and approved each item that could affect the tax consequences mr miller crafted an all or nothing test for allocating the joint_venture debt either all the liability would be allocated to wisco or none of it would mr miller reasoned that the transaction would not be characterized as a sale provided the entire liability was allocated to wisco mr miller found no legal authority for such a test he cre- ated the test using his own analysis of then existing rulings and procedures mr miller based his opinion on wisco’s indemnification of gp’s guaranty being respected mr miller assumed that wisco had the ultimate legal liability for the full amount of the debt if the joint_venture became wholly worthless mr miller concluded that wisco could defer gain until it sold its remaining assets paid off the debt or sold its partnership_interest mr miller advised that wisco maintain assets of at least percent of its maximum exposure under the indem- nity mr miller did not have direct authority requiring this percentage he merely made this determination based on revproc_89_12 1989_1_cb_798 which was declared obso- lete by revrul_2003_99 2003_2_cb_388 moreover revproc_89_12 supra makes no reference to allocation of part- nership liabilities revproc_89_12 sec_4 1989_1_cb_798 states that the internal_revenue_service will generally rule that an organization lacks limited_liability if the net_worth of the corporate general partners equals at least percent of the total contributions to the limited_partnership and is expected to continue to equal at least percent throughout the life of the partnership verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner chesapeake also sought to transfer the assets of wismex to the joint_venture pwc informed chesapeake that neither the united_states nor mexico could tax the transfer of wismex’s assets to wisco or the asset transfer from wisco to the joint_venture chesapeake caused wismex to transfer its assets to wisco as advised by pwc mr miller wrote and signed the should opinion before issuing it to chesapeake the parties effected the transaction on the same day pwc issued the should opinion the transaction gp and wisco formed georgia-pacific tissue llc llc as the vehicle for the joint_venture gp and wisco treated the llc as a partnership for tax purposes both partners contrib- uted the assets of their respective tissue businesses to the llc gp transferred to the llc its tissue business_assets with an agreed value of dollar_figure million in exchange for a 95-per- cent interest in the llc wisco contributed to the llc all of the assets of its tissue business with an agreed value of dollar_figure million in exchange for a 5-percent interest in the llc the llc borrowed dollar_figure million from bank of america boa on the same day it received the contributions from gp and wisco the llc immediately transferred the loan proceeds to chesapeake’s bank account as a special cash distribution gp guaranteed_payment of the boa loan and wisco agreed to indemnify gp for any principal payments gp might have to make under its guaranty the llc had approximately dollar_figure million in net_worth based on the parties’ combined initial contribution of assets dollar_figure1 billion less the boa loan dollar_figure million and it had a debt to equity ratio of around to the llc assumed most of wisco’s liabilities but did not assume wisco’s fox river liability chesapeake and wisco both indemnified gp and held it harmless for any costs and claims that it might incur with respect to any retained liabilities of wisco including the fox river liability wisco used a portion of the funds from the special distribu- tion to repay an intercompany loan to cary street chesa- peake’s finance subsidiary wisco also used portions of the chesapeake maintained the bank accounts for its subsidiaries the value of wisco’s assets contributed dollar_figure million less the distribution dollar_figure million equals the initial value of wisco’s 5-percent llc interest dollar_figure million verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports funds to pay a dividend to chesapeake repay amounts owed to chesapeake and lend dollar_figure million to chesapeake in exchange for a note intercompany note the intercompany note was a 5-year note with an 8-percent interest rate chesapeake used the loan proceeds to repay debt repurchase stock and purchase additional specialty packaging assets wisco’s assets following the transaction included the inter- company note with a face value of dollar_figure million and a cor- porate jet worth approximately dollar_figure million wisco had a net_worth excluding its llc interest of approximately dollar_figure mil- lion this represented percent of its maximum exposure on the indemnity wisco remained subject_to the fox river liability refinancing the debt the llc refinanced the boa loan in two parts soon after the transaction closed first the llc borrowed approximately dollar_figure million from a gp subsidiary georgia-pacific finance llc gp finance to partially retire the boa loan this trans- action occurred about a month after the closing date then the llc borrowed dollar_figure million from gp finance the following year to repay the balance on the boa loan the gp finance loans had terms similar to those of the boa loans gp executed a substantially identical guaranty in favor of the new lender and wisco executed a substantially identical indemnity obligation pwc issued another opinion finding that the refinancing was tax free as well characterization of the transaction for tax and non-tax purposes chesapeake timely filed a consolidated federal tax_return for chesapeake disclosed the transaction on schedule m of the return and reported dollar_figure book gain but no corresponding tax gain chesapeake treated the special dis- tribution as non-taxable on the theory that it was a debt- financed transfer of consideration not the proceeds of a sale unlike its treatment for tax purposes chesapeake treated the transaction as a sale for financial_accounting purposes chesapeake did not treat the indemnity obligation as a liability for accounting purposes because chesapeake deter- mined that there was no more than a remote chance the verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner indemnity would be triggered despite chesapeake’s characterization for tax purposes pwc and salomon each referred to the transaction as a sale standard poor’s moody’s and stock analysts also treated the transaction as a sale chesapeake executives represented to standard poor’s and moody’s that the only risk associ- ated with the transaction came not from wisco’s agreement to indemnify gp but from the tax risk moody’s downgraded chesapeake after the announced joint_venture because of chesapeake’s readjusted focus the monetization of wisco and the resulting loss of operating income standard poor’s kept its rating of chesapeake the same because chesapeake generated significant cash by divesting itself of wisco for dollar_figure million and of its timberlands for dollar_figure million end of the joint_venture the joint_venture operated for only a full year it ended in when gp sought to acquire the fort james corporation the department of justice required gp to sell its llc interest for antitrust purposes gp contacted svenska cellulosa aktiebolaget sca a swedish company about pur- chasing its llc interest sca informed gp that it was interested in purchasing only the entire llc not just gp’s interest in the llc therefore gp needed to buy wisco’s interest in the joint_venture wisco agreed to sell its minority interest in the llc to gp for dollar_figure million which rep- resented a gain of dollar_figure million from its initial valuation of dollar_figure million gp also paid chesapeake dollar_figure million to com- pensate chesapeake for any loss of tax_deferral wisco declared a dollar_figure dividend to chesapeake payable by cancelling chesapeake’s promissory note in chesapeake reported a dollar_figure million capital_gain on its consolidated federal tax_return for chesapeake deter- mined that the termination of the indemnity resulted in wisco receiving a deemed_distribution under sec_752 chesapeake also reported the dollar_figure million tax cost payment it received from gp as ordinary_income on its consolidated federal tax_return for respondent issued chesapeake the deficiency_notice for in the deficiency_notice respondent determined the joint_venture transaction to be a disguised sale that produced verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports dollar_figure million of capital_gain includable in chesapeake’s consolidated income for chesapeake timely filed a peti- tion respondent asserted in an amended answer a dollar_figure accuracy-related_penalty under sec_6662 for substantial_understatement_of_income_tax opinion we are asked to decide whether the joint_venture trans- action constituted a taxable sale respondent argues that chesapeake structured the transaction to defer dollar_figure million of capital_gain for a period of years or more specifically respondent contends that wisco did not bear any economic risk of loss when it entered the joint_venture agreement because the anti-abuse rule disregards wisco’s obligation to indemnify gp see sec_1_752-2 income_tax regs respondent concludes that the transaction should be treated as a taxable disguised sale chesapeake asserts that the transaction should not be recast as a sale instead chesapeake argues that the anti- abuse rule does not disregard wisco’s indemnity and that the llc’s distribution of cash to wisco comes within the excep- tion for debt-financed transfers we disagree and begin with the general rules on disguised sales i disguised sale transactions the code provides generally that partners may contribute capital to a partnership tax free and may receive a tax free return of previously taxed profits through distributions see sec_721 sec_731 these nonrecognition rules do not apply however where the transaction is found to be a disguised sale of property see sec_707 a disguised sale may occur when a partner contributes property to a partnership and soon thereafter receives a dis- tribution of money or other consideration from the partner- sec_731 concerns distributions to a partner acting in his capacity as a partner neither party asserts that sec_731 applies in this case moreover sec_731 does not apply if a partner contributes property to a partnership and the partnership distributes property to the partner within a short_period to effect an exchange of property between two or more partners or between the partnership and a partner sec_1_731-1 income_tax regs we will not therefore con- sider the effect of sec_731 on the transaction see sec_1_707-1 income_tax regs transfers described in sec_707 are treated as occurring between a partnership and a non-partner or partner acting outside his capacity as a member of the partnership sec_707 b verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner ship id a transaction may be deemed a sale if based on all the facts and circumstances the partnership’s distribution of money or other consideration to the partner would not have been made but for the partner’s transfer of the property sec_1_707-3 income_tax regs emphasis added such con- tribution and distribution transactions that occur within two years of one another are presumed to effect a sale unless the facts and circumstances clearly establish otherwise the year presumption sec_1_707-3 income_tax regs here wisco transferred its assets with an agreed value of dollar_figure million to the llc and simultaneously received a cash distribution of dollar_figure million after the transfer and distribu- tion wisco had a 5-percent interest in the llc its assets included only its interest in the llc the intercompany note and the jet we therefore view the transactions together and presume a sale under the disguised sale rules unless the facts and circumstances dictate otherwise chesapeake contends that the special distribution was not part of a disguised sale instead it was a debt-financed transfer of consideration an exception to the disguised sale rules see sec_1_707-5 income_tax regs chesapeake argues that the debt-financed transfer of consideration excep- tion to the disguised sale rules limits the applicability of the disguised sale rules and the 2-year presumption in this case a debt-financed transfer of consideration we now turn to the debt-financed transfer of consideration exception to the disguised sale rules the regulations except certain debt-financed distributions in determining whether a partner received money or other consideration for disguised sale purposes see id a distribution financed from the pro- ceeds of a partnership_liability may be taken into account for disguised sale purposes to the extent the distribution exceeds the distributee partner’s allocable share of the partnership_liability see sec_1_707-5 income_tax regs respondent argues that the entire distribution from the llc to wisco should be taken into account for purposes of determining a disguised sale because wisco did not bear any of the allo- cable share of the llc’s liability to finance the distribution a distribution qualifies as a debt-financed transfer if it meets certain requirements see sec_1_707-5 income_tax regs we consider only the requirements at issue verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports we turn now to whether wisco had any allocable share of the llc’s liability to determine whether the transaction fits within the exception b partner’s allocable share of liability in general a partner’s share of a recourse partnership_liability equals the portion of that liability if any for which the partner bears the economic risk of loss see sec_1 a income_tax regs a partner bears the economic risk of loss to the extent that the partner would be obligated to make an unreimbursable payment to any person or con- tribute to the partnership if the partnership were construc- tively liquidated and the liability became due and payable sec_1_752-2 income_tax regs see 122_tc_295 chesapeake contends that wisco’s indemnity of gp’s guaranty imposes on wisco the economic risk of loss for the llc debt respondent con- cedes that an indemnity agreement generally is recognized as an obligation under the regulations respondent asserts however that wisco’s agreement should be disregarded under the anti-abuse rule for allocation of partnership debt c anti-abuse rule chesapeake counters that wisco was legally obligated to indemnify gp under the indemnity agreement and therefore wisco should be allocated the entire economic risk of loss of the llc’s liability we assume that all partners having an obligation to make payments on a recourse_debt actually per- form those obligations irrespective of net_worth to ascertain the economic risk of loss unless the facts and circumstances indicate a plan to circumvent or avoid the obligation sec_1_752-2 income_tax regs the anti-abuse rule provides that a partner’s obligation to make a payment may be dis- regarded if the facts and circumstances indicate that a principal purpose of the arrangement between the parties is a partner’s allocable share of a partnership’s recourse_liability equals the partner’s share of liability pursuant to sec_752 and its regulations multiplied by a fraction of which the numer- ator is the portion of the liability that is allocable to the distribution under sec_1_163-8t tem- porary income_tax regs fed reg date and the denominator is the total amount of the liability see sec_1_707-5 sec_1_752-1 sec_1_752-2 income_tax regs the parties agree that the llc’s liability to boa was recourse the parties do not dispute that the special distribution to wisco and the boa loan were both dollar_figure million we need only deter- mine wisco’s share of the llc’s liability under sec_752 and its regulations verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner to eliminate the partner’s risk of loss or to create a facade of the partner’s bearing the economic risk of loss with respect to the obligation or the facts and circumstances of the transaction evidence a plan to circumvent or avoid the obligation see sec_1_752-2 income_tax regs given these two tests we must review the facts and circumstances to determine whether wisco’s indemnity agreement may be disregarded as a guise to cloak wisco with an obligation for which it bore no actual economic risk of loss see ipo ii v commissioner supra pincite purpose of the indemnity agreement we first consider the indemnity agreement the parties agreed that wisco would indemnify gp in the event gp made payment on its guaranty of the llc’s dollar_figure million debt gp did not require the indemnity and no provision of the indemnity mandated that wisco maintain a certain net_worth wisco was chosen as the indemnitor rather than chesapeake after pwc advised chesapeake’s executives that wisco’s indemnity would not only allow chesapeake to defer tax on the transaction but would also cause the economic risk of loss to be borne only by wisco’s assets not chesa- peake’s moreover the contractual provisions reduced the likelihood of gp invoking the indemnity against wisco the indemnity covered only the loan’s principal not interest in addition gp would first have to proceed against the llc’s assets before demanding indemnification from wisco in the unlikely event wisco had to pay on the indemnity wisco would receive an increased interest in the llc proportionate to any payment made under the indemnity we find compel- ling that a chesapeake executive represented to moody’s and standard poor’s that the only risk associated with the transaction was the tax risk we are left with no other conclusion than that chesapeake crafted the indemnity agreement to limit any potential liability to wisco’s assets wisco’s assets and liabilities we now focus on whether wisco had sufficient assets to cover the indemnity regardless of how remote the possibility it would have to pay chesapeake maintains that wisco had sufficient assets to cover the indemnity agreement wisco verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports contributed almost all of its assets to the llc and received a special distribution and a 5-percent interest in the llc moreover chesapeake contends that wisco did not need to have a net_worth covering the full amount of its obligations with respect to the llc’s debt see sec_1_752-2 income_tax regs wisco’s assets after the transfer to the llc included the dollar_figure million intercompany note and the dollar_figure million jet wisco had a net_worth excluding its llc interest of approximately dollar_figure million or percent of the maximum exposure on the indemnity the value of wisco’s llc interest would have been zero if the indemnity were exercised because the agreement required gp to proceed and exhaust its remedies against the llc’s assets before seeking indem- nification from wisco we may agree with chesapeake that no code or regulation provision requires wisco to have assets covering the full indemnity amount we note however that a partner’s obliga- tion may be disregarded if undertaken in an arrangement to create the appearance of the partner’s bearing the economic risk of loss when the substance of the arrangement is in fact otherwise see sec_1_752-2 income_tax regs wisco’s principal asset after the transfer was the intercompany note the indemnity agreement did not require wisco to retain this note or any other asset further chesapeake and its management had full and absolute control of wisco nothing restricted chesapeake from canceling the note at its discre- tion at any time to reduce the asset level of wisco to zero in fact wisco’s board which included many chesapeake executives did cancel the note and issued an intercompany dividend to chesapeake in we find wisco’s intercom- pany note served to create merely the appearance rather than the reality of economic risk for a portion of the llc debt in addition wisco remained subject_to the fox river liability and wisco and other chesapeake subsidiaries guaranteed a dollar_figure million credit line obtained by chesa- peake in this guaranty and the fox river liability fur- ther reduced wisco’s net_worth gp neither asked for nor received any assurances that wisco would not further encumber its assets we find that wisco’s agreement to indemnify gp’s guaranty lacked economic_substance and afforded no real protection to gp verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner anti-abuse rule illustration chesapeake seeks to distinguish the transaction in this case from the transaction illustrated in the anti-abuse rule see sec_1_752-2 income_tax regs illustrating when payment obligations may be disregarded the illustration considers a consolidated_group of corporations that use a thinly capitalized subsidiary as a partner in a general part- nership with a recourse_debt payment guaranteed by the other partner the circumstances are deemed indicative of a plan enabling the corporate group to enjoy the losses gen- erated by the partnership’s property while avoiding the subsidiary’s obligation to restore any deficit in its capital_account chesapeake argues wisco was not a newly-created entity as was the subsidiary in the illustration but had been in business before the transaction we find wisco’s preexis- tence insufficient to distinguish this transaction from the illustration a thinly capitalized subsidiary with no business operations and no real assets cannot be used to shield a parent corpora- tion with significant assets from being taxed on a deemed sale chesapeake intentionally used wisco rather than itself to limit its exposure under the indemnity agreement it fur- ther limited its exposure only to the assets of wisco we refuse to interpret the illustration to provide additional protection moreover this appears to be a concerted plan to drain wisco of assets and leave wisco incapable as a prac- tical matter of covering more than a small fraction of its obligation to indemnify gp we find this analogous to the illustration because in both cases the true economic burden of the partnership debt is borne by the other partner as guar- antor accordingly we do not find that the anti-abuse rule illustration extricates chesapeake but rather it dem- onstrates what chesapeake strove to accomplish revproc_89_12 does not apply to anti-abuse rule chesapeake also argues that it would be found to bear the economic risk of loss if the court would apply a 10-percent net_worth requirement in so arguing chesapeake relies on revproc_89_12 1989_1_cb_798 which stated that a lim- ited partnership would be deemed to lack limited_liability for advance_ruling purposes if a corporate general_partner of the verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports partnership had a net_worth equaling percent or more of the total contributions to the partnership we decline chesa- peake’s invitation to extend the 10-percent net_worth test requirements for advance_ruling purposes have no bearing on whether a partner will be treated as bearing the economic risk of loss for a partnership’s liability there are no mechan- ical tests the anti-abuse rule mandates that we consider the facts and circumstances we decline to establish a bright-line percentage_test to determine whether wisco bore the eco- nomic risk of loss with respect to the llc’s liability speculative fraudulent conveyance claims chesapeake argues alternatively that wisco bore the eco- nomic risk of loss because gp had a right to make fraudulent conveyance claims against chesapeake and chesapeake’s financial subsidiary cary street chesapeake contends that such potential claims exposed wisco to a risk of loss in excess of wisco’s net_worth this argument is flawed on many points first a fraudulent conveyance is simply a cause of action not an obligation see 90_tc_465 see also 71_tc_1 supplemented by 71_tc_724 affd in part and remanded on other grounds 660_f2d_416 10th cir the court may consider obligations only in allocating recourse_liabilities of a partner- ship see sec_1_752-2 income_tax regs next chesa- peake’s fraudulent conveyance argument connotes that chesapeake engaged in a plan to circumvent or avoid the obligation this argument completely undercuts and over- rides chesapeake’s attempt to create an obligation on behalf of chesapeake and cary street finally we would render the anti-abuse rule meaningless by creating an automatic excep- tion for speculative fraudulent conveyance claims accord- ingly we reject this argument we have carefully considered the facts and circumstances and find that the indemnity agreement should be dis- regarded because it created no more than a remote possi- bility that wisco would actually be liable for payment chesapeake used the indemnity to create the appearance that wisco bore the economic risk of loss for the llc debt when in substance the risk was borne by gp we find that verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner wisco had no economic risk of loss and should not be allo- cated any part of the debt incurred by the llc consequently the distribution of cash to wisco does not fit within the debt-financed transfer exception to the disguised sale rules instead we find chesapeake has failed to rebut the 2-year presumption the facts and circumstances evince a disguised sale accordingly we conclude that wisco sold its business_assets to gp in the year it contributed the assets to the llc not the year it liquidated its llc interest ii whether chesapeake is liable for an accuracy-related_penalty under sec_6662 we now turn to respondent’s determination that chesa- peake is liable for the accuracy-related_penalty under sec_6662 and b for a substantial_understatement_of_income_tax respondent bears the burden_of_proof for a penalty asserted in an amended answer see rule a a substantial_understatement_of_income_tax exists for a corporation if the amount of the understatement exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs chesapeake’s correct_tax for is dollar_figure which includes the dollar_figure deficiency determined in the deficiency_notice respondent has estab- lished the understatement of income_tax is substantial as it exceeds both percent of the correct_tax dollar_figure and dollar_figure the accuracy-related_penalty under sec_6662 does not apply however to any portion of an underpayment if a taxpayer shows that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs we con- sider the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the taxpayer’s knowledge and experience and the reliance on the advice of a professional in determining whether the taxpayer acted with reasonable_cause and in good_faith sec_1 b income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports reasonable_cause has been found when a taxpayer selects a competent tax adviser supplies the adviser with all rel- evant information and in a manner consistent with ordinary business care and prudence relies on the adviser’s profes- sional judgment as to the taxpayer’s tax obligations sec_6664 469_us_241 sec_1_6664-4 income_tax regs a taxpayer may rely on the advice of any_tax adviser lawyer or accountant united_states v boyle supra pincite the right to rely on professional tax_advice however is not unlimited neither reliance on the advice of a professional tax adviser nor reliance on facts that unknown to the tax- payer are incorrect necessarily demonstrates or indicates reasonable_cause or good_faith see 330_fsupp2d_122 d conn affd 150_fedappx_40 2d cir the advice must not be based on unreasonable factual or legal assumptions and must not unreasonably rely on representa- tions statements findings or agreements of the taxpayer or any other person sec_1_6664-4 income_tax regs courts have repeatedly held that it is unreasonable for a tax- payer to rely on a tax adviser actively involved in planning the transaction and tainted by an inherent conflict of interest see eg 440_f3d_375 6th cir affg tcmemo_2004_279 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 115_tc_43 affd 299_f2d_221 3d cir a professional tax adviser with a stake in the outcome has such a conflict of interest see pasternak v commissioner supra pincite chesapeake claims it reasonably relied in good_faith on pwc’s tax_advice and should opinion and therefore no pen- alty should be imposed respondent contends that chesa- peake unreasonably relied on an opinion riddled with improper assumptions written by a tax adviser with a con- flict of interest we look to whether pwc’s advice was reason- able and inquire whether pwc’s advice was based on all pertinent facts and circumstances and not on unreasonable factual or legal assumptions see long term capital holdings v united_states supra pincite verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner a pwc based its advice on unreasonable assumptions we now focus on whether pwc’s advice was reasonable chesapeake contends that it relied on legal analysis pre- scribed in pwc’s should opinion chesapeake submitted a draft not the original of the should opinion into evidence we therefore look to the draft opinion to determine whether pwc’s advice was reasonable chesapeake paid pwc an dollar_figure flat fee for the opinion not based on time devoted to preparing the opinion mr miller testified that he and his team spent hours on the opinion we find this testimony inconsistent with the opinion that was admitted into evidence the court questions how much time could have been devoted to the draft opinion because it is littered with typographical errors disorganized and incomplete moreover mr miller failed to recognize sev- eral parts of the opinion the court doubts that any firm would have had such a cavalier approach if the firm was being compensated solely for time devoted to rendering the opinion in addition the opinion was riddled with questionable conclusions and unreasonable assumptions mr miller based his opinion on wisco maintaining percent of the llc debt mr miller had no case law or code authority to support this percentage however he instead relied on an irrelevant rev- enue procedure as the basis for issuing the should opinion a should opinion is the highest level of comfort pwc offers to a client regarding whether the position taken by the client will succeed on the merits we find it unreasonable that anyone let alone an attorney would issue the highest level opinion a firm offers on such dubious legal reasoning we are also nonplused by mr miller’s failure to give an understandable response when asked at trial how pwc could issue a should opinion if no authority on point existed he demurred that it was what chesapeake requested the only mr miller testified that tax practitioners render different levels of opinion based on their comfort that the legal conclusions contained in the opinion are correct as a matter of law assum- ing the factual representations and assumptions set forth in the opinion are also correct a rea- sonable basis opinion has a 33-percent chance of success on the merits see sec_1_6662-3 income_tax regs a substantial_authority opinion has a 40-percent chance of success on the merits see sec_1_6662-4 income_tax regs a more_likely_than_not opinion has a percent chance of success on the merits see id mr miller did not give an exact percentage regarding a should opinion but he testified that it is materially higher than that of a more_likely_than_not opinion verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports explanation that makes sense to the court is that no lesser level of comfort would have commanded the dollar_figure fixed fee that chesapeake paid for the opinion we are also troubled by the number of times the draft opinion uses it appears for example it states i n focusing on the language of the regs it appears that such regulation adopts an all or nothing approach mr miller had no basis for that position other than his interpretation of the regulations further mr miller assumed that the indemnity would be effective and that wisco would hold assets sufficient to avoid the anti-abuse rule pwc assumed away the very crux of whether the trans- action would qualify as a nontaxable contribution of assets to a partnership in so doing pwc failed to consider that the indemnity lacked substance neither the joint_venture agree- ment nor the indemnity agreement included provisions requiring wisco to maintain any minimum level of capital or assets wisco and chesapeake could also remove wisco’s main asset the intercompany note from wisco’s books at any time and for any reason this possibility gutted any sub- stance for the indemnity we find that chesapeake’s tax position did not warrant a should opinion because of the numerous assumptions and dubious legal conclusions in the haphazard draft opinion that has been admitted into the record further we find it inher- ently unreasonable for chesapeake to have relied on an anal- ysis based on the specious legal assumptions b chesapeake lacked good_faith moreover chesapeake did not act with reasonable_cause or in good_faith as it relied on mr miller’s advice chesapeake argues that it had every reason to trust pwc’s judgment because of its long-term relationship with the firm pwc crossed over the for prior accounting purposes to advocate for a position with no authority that was based on an opinion with a high price tag-dollar_figure from trusted adviser line any advice chesapeake received was tainted by an inherent conflict of interest we would be hard pressed to identify which of his hats mr miller was wearing in ren- dering that tax opinion there were too many mr miller not verdate 0ct date jkt po frm fmt sfmt v files canal sheila canal corp subs v commissioner only researched and drafted the tax opinion but he also audited wisco’s and the llc’s assets to make the assump- tions in the tax opinion he made legal assumptions separate from the tax assumptions in the opinion he reviewed state law to make sure the assumptions were valid regarding whether a partnership was formed in addition he was intri- cately involved in drafting the joint_venture agreement the operating_agreement and the indemnity agreement in essence mr miller issued an opinion on a transaction he helped plan without the normal give-and-take in negotiating terms with an outside party we are aware of no terms or conditions that gp required before it would close the trans- action we are aware only of the condition that chesapeake’s board would not close unless it received the should opinion chesapeake acted unreasonably in relying on the advice of pwc given the inherent and obvious conflict of interest see 132_tc_161 reliance on opinion by law firm actively involved in developing structuring and promoting transaction was unreasonable in face of conflict of interest see also cma consol inc v commissioner tcmemo_2005_16 reliance not reasonable as advice not furnished by disinterested objective advisers 82_fedclaims_636 affd fed 3d fed cir we also find suspect the exorbitant price tag associated with the sole condition of closing chesapeake essentially bought an insurance_policy as to the taxability of the trans- action pwc received an dollar_figure fixed fee for its tax opinion pwc did not base its fee on an hourly rate plus expenses the fee was payable and contingent on the closing of the joint_venture transaction pwc would receive payment only if it issued chesapeake a should opinion on the joint_venture transaction pwc therefore had a large stake in making sure the closing occurred considering all the facts and circumstances pwc’s opinion looks more like a quid pro quo arrangement than a true tax advisory opinion if we were to bless the closeness of the relationship we would be providing carte blanche to pro- moters to provide a tax opinion as part and parcel of a pro- motion independence of advisers is sacrosanct to good_faith reliance we find that pwc lacked the independence nec- verdate 0ct date jkt po frm fmt sfmt v files canal sheila united_states tax_court reports essary for chesapeake to establish good_faith reliance we further find that chesapeake did not act with reasonable_cause or in good_faith in relying on pwc’s opinion we sustain respondent’s determination that chesapeake is liable for the accuracy-related_penalty under sec_6662 for we have considered all remaining arguments the parties made and to the extent not addressed we find them to be irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent f this holding should not be interpreted as requiring taxpayers to obtain a second tax opinion to qualify for the reasonable reliance exception under sec_6664 rather we hold that tax- payers may not reasonably rely on an adviser tainted by an inherent conflict of interest the tax- payer had reason to know of verdate 0ct date jkt po frm fmt sfmt v files canal sheila
